      Case 3:17-cv-00527-C Document 32 Filed 11/13/18                  Page 1 of 2 PageID 675



                                   IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

GOLDCROWN PROPERTIES, INC. and GOLD  }{
CROWN PROPERTIES, INC. TEXAS, Plaintiffs
                                     }{
                                     }{
V.                                   }{                           CIVIL ACTION NO. 3:17-CV-527
                                     }{
MUTUAL OF OMAHA BANK d/b/a COMMUNITY }{
ASSOCIATION BANK, Defendant.         }{

               ________________________________________________________

                      Plaintiffs’ Response to Motion for Summary Judgment
               ________________________________________________________

         Pursuant to Rule 56(b) of the Federal Rules of Civil Procedure and Local Rule 56.4,

Plaintiffs file this Response to Defendant’s Motion for Summary Judgment.

                                      1.0     Summary of Response

1.1      Defendant’s Motion for Summary Judgment is based on the premises that (1) The Mutual

of Omaha Bank is not a “savings bank” and the Texas Finance Code does not apply; (2) Some of

the “Terms and Conditions” provisions authorizes the Bank to freeze funds; (3) Nebraska law

controls; and (4) The Texas Finance Code does not allow a private cause of action.

1.2      Defendant’s Summary Judgment proof is flawed and subject to multiple objections.

Portions of Julie Krill’s affidavit (the only Summary Judgment evidence provided) should be

disregarded. The objections include improper foundation, conclusory statements, impermissible

opinion and speculation, lack of personal knowledge and that portions of the evidence is based

on impermissible hearsay including the attached documents.

1.3      These premises are incorrect. the Bank is a savings bank, Chapter 95 of the Texas Finance

Code does apply and allows a private cause of action; The “Terms and Conditions” provisions

Plaintiffs’ Response to Defendant’s Motion for Summary Judgment                                  Page 1
      Case 3:17-cv-00527-C Document 32 Filed 11/13/18                   Page 2 of 2 PageID 676



relied on by the Bank is unenforceable; and Texas law applies (which negate any asserted claims

or defenses pursuant to Nebraska law including negligence, negligence per se, conversion,

“economic loss” rule and attorney fees).

                                            2.0      Conclusion

2.1      Based on the admissible evidence, legal arguments and authorities set forth in Plaintiff’s

brief in support of the response to Defendant’s Motion for Summary judgment, as well as

evidence contained in Plaintiff’s Appendix in support thereof, Plaintiffs request that this court

deny Defendant’s motion for Summary judgment, and for such other relief to which Plaintiffs are

justly entitled.

                                                           Respectfully submitted,
                                                           /s/ Matt McKool
                                                           Matt McKool, SBN 13731600
                                                           16326 S.W. 97th Terrace
                                                           Miami, Florida 33196
                                                           Cell (469) 964-0959 – no fax
                                                           mckoollaw@gmail.com
                                                           Attorney for Plaintiffs

                                 Certificate of Service
     This is to certify that on November 12, 2108, a true and correct copy of the foregoing
document was forwarded to the following counsel of record as follows:

Richard A. Illmer,
Hush Blackwell, LLP,
2001 Ross Ave., Suite 2000,
Dallas, Texas 75201
Tel: (214) 999-6100;
Fax: (214) 999-6170;
rick.illmer@huschblackwell.com                             /s/ Matt McKool
                                                           Matt McKool




Plaintiffs’ Response to Defendant’s Motion for Summary Judgment                             Page 2
